Citation Nr: 1134199	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a disability rating greater than 10 percent for right knee injury residuals beginning May 1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to November 1971.  He received several awards and commendations to include the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal.  His military occupational specialty was Light Weapons Infantryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and April 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously before the Board in May 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2001, the Veteran claimed entitlement to service connection for PTSD.  However, the medical evidence includes diagnoses of opiate dependence, alcohol dependence, dysthymia, depressive disorder, personality disorder, and polysubstance abuse.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).



FINDINGS OF FACT

1.  The RO denied claims of service connection for an acquired psychiatric and PTSD in September 1993, March 1996, July 1996, and January 2000 rating decisions and properly notified the Veteran, who did not initiate an appeal with regard to any of these decisions.

2.  The January 2000 rating decision is the last final decision prior to the Veteran's request to reopen his claim in June 2001. 

3.  Evidence received since the January 2000 rating decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, does not bear directly and substantially upon the specific matter under consideration and is not, by itself or in connection with evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of that claim.

4.  The preponderance of the evidence indicates that the Veteran's hepatitis C was caused by in-service and post-service intravenous (IV) drug use which is willful misconduct.  

5.  Beginning May 1, 2003 the Veteran's right knee disorder has been manifested by pain, X-ray findings of arthritis, a noncompensable limitation of flexion, and normal extension; the knee is stable.  There is no evidence of instability or dislocation or removal of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The rating decision of January 2000 is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence having not been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for hepatitis C is not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2010).

4.  The criteria for a disability rating greater than 10 percent for right knee injury residuals beginning May 1, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that an acquired psychiatric disorder to include PTSD and hepatitis C are related to his service with the United States Army from October 1969 to November 1971.  Specifically, with regard to the claimed hepatitis C, Veteran argues that he contracted hepatitis C through intravenous drug use, participating in risky sexual activities, or obtaining tattoos during his military service.  The Veteran also maintains that his right knee disorder is more disabling than evaluated beginning May 1, 2003.  

New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for an acquired psychiatric disorder in April 1993.  In connection with this claim the RO obtained VA outpatient treatment reports dated from February 1992 to May 1993 which were negative for a diagnosis of PTSD.  The RO also afforded the Veteran a VA psychiatric examination in July 1993.  The examiner diagnosed opiate dependence, alcohol dependence, and indicated that there was no diagnosis of PTSD.  The RO denied service connection for PTSD in a September 1993 rating decision, noting that there was no diagnosis of PTSD or a confirmed stressor and also noting that service connection for drug abuse is precluded.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the September 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
  
In July 1995, the Veteran filed a claim for PTSD along with a claim for nonservice-connected pension.  In connection with this claim the RO obtained VA outpatient treatment reports dated from May 1994 to July 1995 which showed notations of PTSD and private treatment records dated in August 1994 which showed lumbar laminectomy.  The Veteran was afforded a VA pension examination in August 1995.  This examination revealed no psychiatric diagnosis.  The RO denied service connection for PTSD in a March 1996 rating decision, finding that while there was now an indication of PTSD there was still no confirmed stressor.  This decision was continued by rating decision dated in July 1996.  The Veteran attempted to appeal this decision by submitting a January 1997 notice of disagreement.  Thereafter, the RO issued a statement of the case in May 1997.  A subsequent substantive appeal dated in February 1998 was untimely and the March 1996 and July 1996 rating decisions became final.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In July 1999, the Veteran filed a third claim for PTSD.  In connection with this claim the RO obtained VA outpatient treatment records dated through July 1998 which continued to show notations of PTSD.  By rating decision dated in January 2000 the RO again denied service connection for PTSD, this time finding that there was no clear diagnosis of PTSD and no confirmed stressor.  Although the Veteran was provided notice of this decision he did not perfect an appeal and the January 2000 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran submitted the current claim on appeal in June 2001.  In connection with this claim the RO obtained VA outpatient treatment records dated through February 2003 which continued to show notations of PTSD.  In the February 2003 rating action on appeal, the RO declined to reopen the claim.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

For claims filed prior to August 29, 2001, new and material evidence was defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The evidence of record at the time of the January 2000 rating decision consisted essentially of the Veteran's service treatment records, which include an October 1971 record showing that the Veteran was admitted for psychiatric testing due to the improper use of drugs, specifically heroin, a November 1971 separation examination which reported a normal psychiatric system, and a November 1971 Report of Medical History wherein the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  Also of record were post-service VA treatment records dated from February 1992 through July 1998 which showed treatment for various psychiatric problems characterized as opiate dependence, alcohol dependence, PTSD, dysthymia, and depressive disorder and VA psychiatric examination reports dated in July 1993 and July 1997 which showed diagnoses of opiate dependence (July 1993) and dysthymia (July 1997).  

Evidence received since the January 2000 rating decision consists essentially of post-service VA treatment reports dated through November 2008 which show treatment for various psychiatric problems characterized as opiate dependence and depressive disorder and statements from the Veteran about his psychiatric problems.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  

In the instant case, the post-January 2000 record reveals that the Veteran has not provided new and material evidence with respect to the claimed psychiatric disorder.

The recent VA treatment records, statements from the Veteran, and SSA records submitted are new to the extent that they were not previously of record and considered by the RO in January 2000.  However, they are not material evidence because by itself, or in connection with evidence previously assembled, the new evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.  The medical treatment records show, at most, post-service treatment for psychiatric problems, but there is no indication that the Veteran's psychiatric problems may be related to his military service.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

The SSA records show that the Veteran has been determined as being disabled due to polysubstance abuse and personality disorder as of January 1997.  There is no indication in these records that there was a connection between the Veteran's disability and military service.  As such, these records are not new and material.   Id.  

As to the Veteran's recent statements, such evidence cannot serve to provide a competent link between the current medical disability and service.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). As such, the lay testimony is not new and material evidence.

The Board concludes that new and material evidence has not been received, and that the criteria for reopening the claim seeking service connection for an acquired psychiatric disorder to include PTSD are not met.

Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. See VBA Training Letter 211A (01-02), dated April 17, 2001.

The Veteran's service treatment records are negative for any diagnosis or indication of hepatitis or any other significant illness.  The Veteran's November 1971 separation examination is negative for hepatitis or any significant illness.  A review of the record shows that the Veteran had no tattoos noted during his enlistment examination in August 1969, but had a tattoo on his arm during his separation examination in November 1971.  

The Veteran was afforded a VA examination in November 2004.  This examination report shows that the Veteran had a long history of drug and alcohol abuse.  He had used intravenous drugs, including heroin, and had been on methadone maintenance.  The Veteran also had a history of using substances such as amphetamines, cocaine, barbiturates, and opiates.  He reported that he had been alcohol free for the last eight years.  

The examiner indicated that the Veteran had been treated by VA since the mid-1990s.  In 1987, laboratory testing revealed that the Veteran was hepatitis B surface antigen positive.  His hepatitis C positivity was discovered in October 1999 via routine testing.  While subsequent testing showed that the hepatitis C was nondetectable, by March 2002 hepatitis C was again detected. 

In terms of the possibilities of receiving the hepatitis C virus and contracting the disease, the examiner indicated that the Veteran began using intravenous drugs while in the service in 1969 or 1970.  He first began having extensive tattoos in Georgia in 1970 and continued having extensive tattoos up both arms until 1982.  He denied having any blood transfusions.  The examiner indicated that, in terms of how the Veteran contracted the illness, no definite answers were known with certainty.  However, the examiner indicated that the diagnosis of hepatitis C was most consistent with the fact that the Veteran used intravenous drugs.  The likely other possibilities include tattoos and sexual transmission.  The examiner opined that it was far more likely than not that the Veteran contracted hepatitis C from illegal drug use as this is a known higher risk group than the use of tattoos or through sexual transmission.  The examiner noted that the Veteran began using intravenous drugs during military service, but continued this for several years, if not decades later.  

Given the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  First, while the November 2004 VA examiner noted the Veteran's several risk factors for hepatitis C, he ultimately attributed the Veteran's hepatitis C as due to his abuse of IV drugs during and after service, which precludes him from obtaining benefits.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 3.1(m): VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

With regard to the remaining in-service risk factors, the Veteran is competent to testify as to the circumstances of his service, to include multiple sex partners, or tattoos.  The Veteran is not competent, however, to state that these risk factors caused his hepatitis C.  There is no evidence of record which would indicate that any of the claimed in-service risk factors caused his hepatitis C.  The Veteran's contention in this regard essentially amounts to speculation on his part.  

The Veteran's statements regarding the history of his exposure to risk factors for hepatitis C are driven by his desire for compensation based on service incurrence.  While the Veteran may have had multiple sex partners and had several tattoos during military service, the Veteran also had a significant history of IV drug use both during and after service.  The assertion that the Veteran contracted hepatitis C as the result of the multiple sex partners and/or several tattoos obtained in service is unsupported by any medical opinion.  Finally, while the Board takes judicial notice that there were no effective tests for the presence of hepatitis C until the 1990's and that there may be a long latency period between exposure and clinical symptoms of that disease, we are also cognizant that there was a lapse of many years between the Veteran's separation from service in 1971 and the first documentation of hepatitis C in 1999.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Considering the Veteran's documented exposure to possible infectious agents in the long intervening period following service, including IV drug post-service, the lapse of time does not favor the Veteran's claim.

Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's service treatment records show that he fell off of a ladder and injured his right knee in January 1971.  He submitted a claim for service connection for a right knee disorder in July 1972 and by rating decision dated in November 1972 the RO granted service connection for residuals of a right knee injury, assigning a noncompensable disability rating effective November 16, 1971.  Subsequently, by rating decision dated in May 1997 the RO increased the rating for the right knee to 10 percent effective July 14, 1995.  This was continued by rating decisions dated in November 1997 and January 2000.  

In June 2001, the Veteran submitted a claim for service connection for various disabilities.  In connection with this claim, the RO noted that the Veteran underwent right knee arthroscopy in February 2003 and by rating decision dated in February 2003, the RO granted a temporary 100 percent disability rating from February 5, 2003 to April 1, 2003 pursuant to 38 C.F.R. § 4.30.  An evaluation of 10 percent was continued beginning April 1, 2003.  

Subsequently, by rating decision dated in April 2003 the RO increased the disability rating for the Veteran's right knee to 20 percent from July 26, 2002; extended the temporary 100 percent disability rating for an additional 6 days, from February 5, 2003 to April 7, 2003; and continued an evaluation of 10 percent beginning May 1, 2003.  In an October 2003 notice of disagreement the Veteran disagreed with the 10 percent rating assigned effective May 1, 2003.  The Veteran did not disagree with the previously assigned 20 percent rating beginning July 26, 2002.  

The Veteran's right knee disorder is currently rated as 10 percent disabling under DC 5257.  Pursuant to DC 5257 other impairment of the knee is rated as follows: 10 percent for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; and 30 percent for severe recurrent subluxation or lateral instability.  

The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Also relevant are other diagnostic codes pertaining to the knee.  Pursuant to DC 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 

Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees and a 20 percent rating is warranted for flexion limited to 30 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees and a 20 percent rating is warranted for extension limited to 15 degrees.  Plate II indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.    

Evidence relevant to the current level of severity of the Veteran's right knee disorder includes VA examination reports dated in November 2004, May 2007, and February 2008.  

During the November 2004 VA examination the Veteran related the history of his initial injury in service and reported a long history of right knee pain.  The Veteran reported that he also developed other orthopedic problems such as severe back pain resulting in surgery in 1994.  In 1997 he developed severe left-sided radiating pain into his buttock and leg.  He was unable to sit or stand for many months.  He subsequently had surgery for this and the pain improved.  He still had difficulty with ambulation and felt that he favored the right knee thereby putting more pressure on the left knee.  In February 2003 he was told that the left knee had a torn meniscus.  He underwent arthroscopic surgery.  

On physical examination, the Veteran had motion described as within normal limits for both knees.  The examiner noted that normal was 0 to 150 degrees.  The examiner indicated that the right knee had normal range of motion and did not appear to be unstable.  There was no erythema or swelling.  There was mild pain to palpation along the medial aspect of the knee joint itself.  No effusion was noted and no crepitus was felt.

The examiner wrote that it was likely that the reason the Veteran was having more difficulty walking was multi-factorial from his lumbar spine disorder, bilateral knee pain, and severe distal peripheral neuropathy.  The examiner indicated that the right knee did not appear to have a lot of physical abnormalities on examination but the examiner wrote that he did believe that the Veteran had pain in the knee which did limit his ability to perform repetitive tasks.  

During the May 2007 VA examination the Veteran complained of right knee pain.  He described the pain as sharp, throbbing, and burning with weakness and stiffness.  His pain was constant in nature.  On a scale of 1 to 10, where 10 is severe, he rated the pain at 9 when he was at rest.  After repetitive use, he felt increased pain (10) as well as fatigue, weakness, and lack of endurance.  He reported that the pain radiated into his lower extremity on the right.  Sitting, standing, bending, stooping, pushing, pulling, lifting, overhead work, kneeling, and walking caused the Veteran to have a flare-up of pain.  This flare-up was severe in degree and could last for several days.  He reported that lying down helped to reduce the pain.  He used a cane and a walker to help in ambulation and had for 10 years.  He reported that he could walk for maybe a block, a very short distance, before he has an increase in his pain.  The Veteran indicated that he last worked in 1989 and also indicated that his condition affects his daily living as he no longer enjoys any recreational activities.  

On physical examination the examiner noted that with three repetitions of active, passive, and repetitive range of motion testing of the right knee, extension was to 0 degrees and flexion was 100 degrees; as compared to 120 degrees on the left.  With repetitive range of motion testing the Veteran's pain increased to 9 out of 10.  There was severe pain with valgus stress and mild varus was present.  McMurray's test was negative.  Straight leg raising was negative.  However, there was axial back pain present.  Hamstrings were tight on the right at 60 degrees.  The Veteran reportedly had right knee pain which was through the joint line.  It was greatest on the lateral aspect and the result of the medial joint line on the right.  There was a positive patellar compression and positive inhibition.  On inspection of the skin, there were well healed surgical scars.  One linear midline fashion measured 12 centimeters, which was well healed.  There was a 4 centimeter linear incision which was well healed form an ilian crest graft.  X-ray examination of the right knee was ordered.  

The diagnosis was right knee traumatic arthritis.  The examiner noted that, after three repetitive trials, the Veteran demonstrated a decrease in range of motion testing during active, passive, and repetitive movements of his right knee.  He also demonstrated increased pain during active, passive, and repetitive use over his base line.  According to the examiner, the Veteran's "DeLuca factor was 30 degrees on the basis of decreased range of motion, increased pain, fatigue, weakness, incoordination, lack of endurance, and pain after repetitive use with decreased range of motion and pain being the most significant factor."  

During the February 2008 VA examination the examiner noted a December 2007 X-ray of the knees which showed minimal degenerative lipping changes noted at the articular margin of the right proximal tibia.  No fractures were seen.  There was bone density at the right tibial tuberosity, probably related to old injury or previous Osgood Schlatter's disease.  

The Veteran reported increased pain, fatigue, weakness, and lack of endurance with regard to the right knee.  Sitting, standing, bending, stooping, pushing, pulling, lifting, overhead work, kneeling, and walking could cause a flare-up.  The flare-ups could be severe and could last for several days.  He required a cane to ambulate and could only walk one block.  

On physical examination, after three repetitions of movement of the right knee the Veteran had flexion to 100 degrees due to pain.  There was no notation of fatigue, weakness, loss of endurance, or lack of coordination.  After three repetitions of movement of the right knee the Veteran had extension to 0 degrees without pain, fatigue, weakness, lack of endurance, or loss of coordination.

Also of record are VA outpatient treatment records dated through November 2008 and private treatment records dated through December 1992.  Significantly, a July 26, 2002 VA treatment note showed an X-ray report revealing a small to moderate effusion within the right knee.  There were degenerative changes of the cartilaginous surfaces, involving the tibial plateaus, and involving the medial compartment slightly more than the lateral.  Changes were consistent with a coronally oriented tear of the medial meniscus extending from the free edge towards the periphery in the radial fashion and connecting the superior and inferior surfaces.  A March 7, 2003 VA treatment note showed an assessment of status post excision, small radial tear of meniscus would, benign with no effusion of right knee.  The right knee was reportedly stable.  The Veteran has been in receipt of Social Security disability benefits since January 1997 due to polysubstance abuse and personality disorder.  A review of those records shows that the Veteran injured his right shoulder and lumbar spine in an industrial accident in March 1990. 

In light of the foregoing, the evidence does not support assignment of a disability rating greater than 10 percent for the right knee beginning May 1, 2003.  The Veteran's full flexion (November 2004) and loss of flexion to 100 degrees (May 2007 and February 2008 VA examinations) does not more closely approximate the findings for a rating higher than 10 percent under DC 5260.  Even with consideration of pain.  38 C.F.R. §§ §§ 4.40, 4.45, and 4.59.  Although the May 2007 VA examiner reported loss of motion of 30 degrees after repeated movements of the knee, the Board finds that this pain and loss of motion is already reflected in the currently assigned 10 percent rating for the right knee.  As above, under DC 5260, a 20 percent rating requires flexion limited to 30 degrees.  Furthermore, full extension of 0 degrees does not constitute compensable limitation of motion under DC 5261.  Thus, a 10 percent evaluation is the highest schedular rating the Veteran could possibly receive for degenerative arthritis, based on motion.  Even with consideration of pain,

Other potentially applicable DCs that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee) and 5258 (dislocated semilunar cartilage).  There is no current evidence of ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  Therefore, DC's 5256 and 5258 are not for application.  

An increased rating is not warranted under DC 5257 for instability for of the right knee, as none has been shown.  As above, the November 2004 VA examination report specifically indicates that there is no instability and the May 2007 and February 2008 VA examination reports are negative for instability.  Thus, absent findings of moderate subluxation or instability, an increased rating under DC 5257 is not warranted.  

The Board has also considered the Veteran's statements that his right knee disorder is worse.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and outpatient records) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the record does not establish that the rating criteria are inadequate for rating the service-connected right knee disorder.  The competent evidence of record shows that the disability is primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion.  See DCs 5003, 5260, and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Moreover, while the Veteran is not employed, the basis of his unemployment is psychiatric symptomatology.  Therefore, the effects of the Veteran's right knee disorder have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice was sent in April 2002, April 2004, June 2008, November 2008, July 2009, and August 2010 letters and the claim was readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Veteran has not been given a VA examination in connection with the acquired psychiatric disorder claim.  The duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  Therefore, VA has no duty to obtain a medical opinion with regard to this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD is not reopened.

Service connection for hepatitis C is denied.

A disability rating greater than 10 percent for right knee injury residuals beginning May 1, 2003 is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


